Exhibit 10(x)


NON-COMPETITION, NON-SOLICITATION AND NO-HIRE AGREEMENT
This NON-COMPETITION, NON-SOLICITATION AND NO-HIRE AGREEMENT (this “Agreement”),
dated August 7, 2016, is entered into effective as of the Closing (as defined in
the Merger Agreement (as defined below)) (the “Effective Time”), by and among
Wal-Mart Stores, Inc., a Delaware corporation (the “Acquiror”) and Jet.com,
Inc., a Delaware corporation (the “Company”) on the one hand, and Marc Lore
(“Holder”), on the other hand.
RECITALS
A.    Pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of even date herewith, by and among the Acquiror, Cheetah
Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of the
Acquiror (“Sub”), the Company, and Fortis Advisors LLC, as Stockholder
Representative, the Acquiror will acquire the Company through the statutory
merger of Sub with and into the Company, with the Company as the surviving
corporation (the “Merger”), upon the terms and subject to the conditions set
forth in the Merger Agreement. Capitalized terms used herein but not otherwise
defined shall have the respective meanings ascribed to such terms in the Merger
Agreement.
B.    The Company and its Subsidiaries are engaged in the business of
e-commerce, selling goods, groceries, merchandise or services directly online
and/or via an online marketplace and/or certain other related businesses
conducted by the Company (individually and collectively, the “Business”).
C.    A significant portion of the purchase price being paid by Acquiror in
connection with the Merger is attributable to the goodwill of the Company.
D.    In connection with the transactions contemplated by the Merger Agreement
and the Deferred Contingent Merger Consideration Agreement, Holder will receive
substantial consideration as a holder of equity interests in the Company.
E.    As an essential inducement for Acquiror to enter into the Merger
Agreement, in order to protect the goodwill of the Company, and in consideration
of the transactions contemplated by the Merger Agreement, Holder has agreed to
the provisions of this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements in the Merger Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Holder hereby covenants and agrees as follows:
1.    Non-competition.
(a)    For a period of five years from the Closing Date (the “Term”), Holder
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, be employed in an executive,
managerial, administrative or other capacity by, or in




--------------------------------------------------------------------------------




any manner engage in, any business or entity which is a Competing Business, nor
shall Holder directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, be employed in an executive,
managerial, administrative or other capacity by, or in any manner engage in a
Competing Business in an individual capacity. For purposes of this Agreement,
“Competing Business” shall mean a business or entity engaged in the business of
e-commerce, selling goods, groceries, merchandise or services directly online
and/or via an online marketplace and/or certain other related businesses
conducted by the Company, within the Business Area, regardless of whether such
business or entity principally conducts its business through brick and mortar
operations. For purposes of this Agreement, “Business Area” shall mean the
United States or any other geographical areas outside the United States in which
the Company and its Subsidiaries engage or plan to engage in such businesses.
(b)    Notwithstanding the foregoing provisions of Section 1(a), Holder may be a
passive owner of not more than 2% of any class of stock of a corporation, which
class of stock is publicly traded, so long as Holder has no active participation
in the business of such corporation.
(c)    As used herein, the term “Person” means any individual, corporation,
partnership, limited liability company, limited liability partnership,
syndicate, person, trust, association, organization or other entity, including
any governmental authority, and including any successor, by merger or otherwise,
of any of the foregoing.
2.    Non-solicitation/Non-Hire of Employees. During the Term, Holder shall not,
either on Holder’s own account or for any corporation, limited liability
company, partnership or other Person (including, without limitation, through any
existing or future Affiliate or any other Person with whom Holder is associated
in any of the capacities described in Section 1(a) above), solicit, recruit or
hire, or aid in any of the foregoing, any person who is or was within the 12
months preceding the date of such solicitation, recruitment or hiring (as
applicable) any employee, officer or director of the Company or any of its
Affiliates (the “Company Employees”), or knowingly induce or knowingly attempt
to induce any such Company Employee to terminate his or her employment or breach
his or her employment agreement, if any; provided, however, that nothing in this
Section 2 shall prohibit such solicitation, recruiting or hiring that results
solely from any general solicitation to the public through general advertising
or similar methods of solicitation by search firms not specifically directed at
the Company Employees.
3.    Non-Disparagement. During the Term and thereafter, Holder shall not
disparage Acquiror, the Company or any of their respective Affiliates in any
manner that could affect the goodwill, reputation or business relationships of
any such Person with the public generally, or with any of their customers,
suppliers, employees or other business partners.
4.    Confidentiality. During the Term, except as may be required by applicable
law and except for Holder’s attorneys and accountants, and other representatives
who need to know the terms and conditions hereof to provide the services
rendered to Holder, Holder shall not make any disclosure concerning this
Agreement, the transactions contemplated hereby, the Acquiror, the Company, any
of their respective Affiliates or the business, performance, structure or
governance of any of the Acquiror, the Company, any of their respective
Affiliates, without prior written approval by the Acquiror, which approval may
be given or withheld by the


2

--------------------------------------------------------------------------------




Acquiror in its sole discretion. If any announcement is so required by
applicable law with respect to any party hereto, prior to making such
announcement, such party will deliver a draft of such announcement to the
Acquiror and shall give the Acquiror reasonable opportunity to comment thereon.
5.    Stay of Time. In the event a court of competent jurisdiction or other
entity or person mutually selected by the parties to resolve any dispute
(collectively a “Court”) has determined that Holder has violated one or more
provisions of this Agreement, the running of the time period of such provisions
so violated shall be automatically suspended as of the date of such violation
and shall be extended for the period of time from the date such violation
commenced through the date that the Court determines that such violation has
permanently ceased.
6.    Specific Performance. Holder acknowledges and agrees that in the event of
any breach of this Agreement, the Company and the Acquiror would be irreparably
and immediately harmed and could not be made whole by monetary damages. It is
accordingly agreed that, with respect to any such breach, the parties hereto (a)
will waive, in any action for specific performance, the defense of adequacy of a
remedy at law and (b) shall be entitled, in addition to any other remedy to
which they may be entitled at law or in equity, to compel specific performance
of this Agreement in any action. In the event of litigation arising out of this
Agreement, if a Court issues a final non-appealable judgment, the non-prevailing
party in such litigation agrees to reimburse the prevailing party for its
reasonable costs and expenses (including reasonable attorney’s fees) in
obtaining such judgment.
7.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by ‑mail, upon written confirmation of receipt by e‑mail or
otherwise, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:


if to Acquiror or the Company, to:
Wal-Mart Stores, Inc.
702 S.W. 8th St.
Bentonville, AR 72716
Attention: Gordon Allison, Vice President - Division General Counsel, Corporate
Email: Gordon.Allison@walmart.com


with a copy to:


3

--------------------------------------------------------------------------------




Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attention: Rashida La Lande
Email: rlalande@gibsondunn.com


if to Holder, to:


Jet.com, Inc.
221 River Street
Hoboken, NJ 07030
Email: marc@jet.com
Attention: Marc Lore


with a copy to:
Law Offices of William R. Herochik
2033 Gateway Place
Suite #300
San Jose, CA 95110
Email: bill@herochiklaw.com
Attention: William Herochik
8.    Separate Covenants. This Agreement shall be deemed to consist of a series
of separate covenants, one for each line of business included within the
Business as it may be conducted by the Company and its successors on or after
the date hereof, and each city, county, state, country or other region included
within the Business Area. The parties expressly agree that the character,
duration and geographical scope of this Agreement are reasonable in light of the
circumstances as they exist on the date upon which this Agreement has been
executed. However, should a determination nonetheless be made by a Court at a
later date that the character, duration or geographical scope of this Agreement
is unreasonable in light of the circumstances as they then exist, then it is the
intention and the agreement of the Company, the Acquiror and Holder that this
Agreement shall be construed in such a manner as to impose only those
restrictions on the conduct of Holder that may be enforceable under applicable
law, to the fullest extent of such enforceability to assure the Company and the
Acquiror of the intended benefit of this Agreement. If, in any judicial
proceeding, a Court shall refuse to enforce all of the separate covenants deemed
included herein because, taken together, they are more extensive than necessary
to assure the Company and the Acquiror of the intended benefit of this
Agreement, it is expressly understood and agreed among the parties hereto that
those of such covenants that, if eliminated, would permit the remaining separate
covenants to be enforced in such proceeding shall, for the purpose of such
proceeding, be deemed eliminated from the provisions hereof.
9.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a Court to be invalid, void, unenforceable or against its
regulatory policy, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.


4

--------------------------------------------------------------------------------




10.    Governing Law; Consent to Jurisdiction. This Agreement shall be construed
in accordance with, and this Agreement and all disputes hereunder shall be
governed by, the laws of the State of Delaware, without regard to any conflicts
of law provision which would require the application of the law of any other
jurisdiction. By its execution and delivery of this Agreement, each of the
parties hereto hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement brought by any party or its
successors or assigns against any other party shall be brought and determined in
the Court of Chancery of the State of Delaware, provided, that if jurisdiction
is not then available in the Court of Chancery of the State of Delaware, then
any such legal action or proceeding may be brought in any federal court located
in the State of Delaware or any other Delaware state court, and each of the
parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Delaware, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (i) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) that (a) the suit, action or proceeding in any such court is brought
in an inconvenient forum, (b) the venue of such suit, action or proceeding is
improper or (c) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
11.    Amendments and Waivers.
(a)    This Agreement may be amended, modified and supplemented in any and all
respects by written agreement of the parties hereto at any time with respect to
any of the terms contained herein.
(b)    Any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party or parties
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
12.    Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof; except for that certain
Non-Disclosure and Restricted Use Agreement dated as of August 7, 2016, which is
in full and force and effect, along with this Agreement.


5

--------------------------------------------------------------------------------




13.    Counterparts. This Agreement may be executed by the parties in separate
counterparts (including facsimile and electronic transmission counterparts),
each of which, when so executed and delivered, shall be an original, but all of
which, when taken as a whole, shall constitute one and the same instrument.
14.    Section Headings and References. The headings of each Section, subsection
or other subdivision of this Agreement are for reference only and shall not
limit or control the meaning thereof. All references to a Section are references
to a Section of this Agreement, unless otherwise specified, and include all
subparts thereof.
15.    Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by any party without the
prior written consent of the Acquiror (in the case of an assignment by Holder)
or the Holder (in the case of an assignment by the Acquiror or the Company), and
any such assignment without such prior written consent shall be null and void;
provided, however, that the Acquiror or the Company may assign this Agreement to
any Affiliate of the Acquiror without the prior consent of Holder; provided,
further, that no assignment shall limit the assignor’s obligations hereunder.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective permitted
successors and assigns.
16.    Further Assurances. From time to time, at the request of any member of
the Company and without further consideration, Holder shall execute and deliver
such additional documents and take all such further action as reasonably
requested, to make effective, in the most expeditious manner possible, the terms
of this Agreement.
17.    Early Termination. Notwithstanding any other provision of this Agreement,
this Agreement shall terminate and be of no further force and effect in the
event that the Merger Agreement is terminated in accordance with its terms.
[Remainder of Page Left Intentionally Blank]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.
 
WAL-MART STORES, INC.
 
 
 
 
 
 
 
By:
   /S/EMILY MCNEAL
 
Name:
Emily McNeal
 
Title:
Vice President Corporate Development
 
 
 
 
 
 
 
JET.COM, INC.
 
 
 
 
By:
   /S/MARC LORE
 
Name:
Marc Lore
 
Title:
CEO



[Signature Page to Restrictive Covenant Agreement]

--------------------------------------------------------------------------------






 
MARC LORE
 
 
 
/S/ MARC LORE





[Signature Page to Restrictive Covenant Agreement]